684 P.2d 1256 (1984)
69 Or.App. 337
Kenneth Dwayne SKAGGS, Appellant,
v.
STATE of Oregon and Paul McAllister, Sheriff and Jailer for Clackamas County, Respondents.
No. 82-437; 82-438; CA A28724.
Court of Appeals of Oregon.
Argued and Submitted July 16, 1984.
Decided August 1, 1984.
Howard R. Lonergan, Portland, argued the cause for appellant. With him on the brief were Clint A. Lonergan and Richard L. Lonergan, Portland.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondents. With him on the brief were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
Before GILLETTE, P.J., JOSEPH, C.J., and YOUNG, J.
PER CURIAM.
This is a post-conviction relief case. Appellant seeks reversal of a trial court judgment denying him relief on the ground of lack of jurisdiction from municipal court convictions for a municipal "bad check" charge (trial court case number 82-437) and for a state driving while suspended charge (trial court case number 82-438). The ruling as to the municipal charge was correct. Rutherford v. City of Klamath Falls, 19 Or. App. 103, 526 P.2d 645 (1975). The ruling as to the state charge was not.
There are remaining factual issues concerning the state charge. Affirmed as to trial court case number 82-437; reversed and remanded for further proceedings as to trial court case number 82-438.